Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/146,570
Filing Date: September 28, 2018
Appellant: Golden



__________________
Daniel T. Falk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/1/2022.
(1) The following ground(s) of rejection are applicable to the appealed claims and are from the final office action mailed 6/1/2021.

Claim Rejections - 35 USC § 103
(A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US Patent No. 4,806,256 (hereinafter referred to as Rose) in view of Rosano, US Patent No. 4,146,499 (hereinafter referred to as Rosano).  
Regarding claims 1-7, 9, 15 and 17, Rose discloses water-based hydraulic fluid emulsion compositions comprising an oil phase and an aqueous phase (as recited in claims 1-2) (see Abstract and Col. 8-9/L. 53-2) wherein the oil phase comprises additives, such as, viscoelastic surfactants (as recited in claims 1 and 15) (Col. 2/L. 32-38 and Col. 9/L. 2-22) and the aqueous phase comprises additives including a surfactant, such as, octadecyl diphenyl ether disulfonate and  (surfactant as recited in claim 1 and reads on claims 3-5 and 9) (Col. 7/L. 3-15), corrosion inhibitors, such as, alkali metal/sodium nitrites (corrosion inhibitors as recited in claim 1 and reads on claim 6) (Col. 3/L. 17-33), and a lubricity agent, such as, phosphate esters (lubricity agent as recited in claim 1 and reads on claim 7) (Col. 3/L. 42-47), and quaternary ammonium compounds (biological regulating agent as recited in claim 1) (Col. 7/L. 28-53).    
The difference between Rose and claim 1 is that Rose does not disclose an oil phase comprising a surfactant as recited in claim 1. 
Rosano discloses an emulsion (see Abstract) comprising; an additized oil phase comprising oil and one or more oil phase surfactants (see Abstract), and a water phase additive blend comprising one or more water phase components, the water phase components comprising: a surfactant; a corrosion resistance agent; a lubricity agent; and a biological regulating agent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the disclosure of Rosano in the emulsion of Rose in order to enhance the emulsification properties of the composition (see Abstract of Rosano).  

Regarding claim 8, when looking to the examples it is evident that a mixture of surfactants is disclosed in Rose wherein the mixture includes cationic and anionic surfactants wherein the concentration of cationic surfactant can be 10x the concentration of anionic surfactant.  
Regarding claims 10-11 and 13-14, Rose discloses all the limitations discussed above and therefore would inherently read on the claims as instantly recited.  
Regarding claims 12 and 16, the oil phase is free of amines, amides and chelating agents.  
Regarding claims 18-19, see discussion above.  


(2) Response to Argument
Appellant’s response filed 3/1/2022 regarding claims 1-19 have been fully considered and are not persuasive.  
Appellant argues that the combination of references is not properly combinable as the art is non-analogous.  This argument is not persuasive.  In column 8, lines 53-56 – Rose explicitly discloses the use of an emulsion with an oil phase that is very similar to the emulsions that are disclosed in Rosano.  Both compositions include very similar compounds including surfactants that are used for their emulsification properties and include a major concentration of water to which oil is added (see Examples of both references).  
Appellant also argues that Rose teaches away from using surfactants in an additized oil phase.  This argument Is not persuasive.  Rose explicitly discloses the presence of viscoelastic surfactants present in the compositions disclosed therein.  Rose discloses that as long as the concentration of these surfactants is controlled that these surfactants perform as expected in such compositions.  This disclosure reads on the claims as the claims as instantly recited do not include a concentration for the surfactants in the oil phase, nor recite any property associated with said surfactants.  Rose goes so far as to teach that viscoelastic surfactants will remain stable despite repeated passes through a pump in contrast to high molecular weight polymeric thickeners which degrade when subjected to the high shear in a pump (Col. 4/L. 53-68).  
Appellant further argues that in combining the prior art references there would be unpredictability in the modified composition or emulsion.  This argument is also not persuasive.  Rose discloses that viscoelastic surfactants employed in such emulsions tend to lose their viscoelasticity, possibly because the oil penetrates the micelles and destroys the aggregates required for viscoelasticity. Viscoelastic surfactants containing excess organic counterions are capable of withstanding the addition of oil or other organic ingredient longer than those without the excess organic counterions, such as those taught by Rosano which shows that the effects of the surfactants is predictable and known to one of ordinary skill in the art at the time of the invention.    
Finally, appellant argues that the aqueous surfactants disclosed in Rosana are amphipathic and are therefore not compatible with Rose.  This argument is also not persuasive.  The compositions of Rose include oil in water compositions comprising aqueous surfactants (therefore Rosano is not being introduced for this disclosure) which also have hydrophilic and hydrophobic components (Col. 5/L. 16-35).     
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/VISHAL V VASISTH/           Primary Examiner, Art Unit 1771                                                                                                                                                                                             

Conferees:
/Jennifer McNeil/           Primary Examiner, TC 1700                                                                                                                                                                                              
 /PREM C SINGH/            Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.3.